                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 1 of 15 Page ID #:100



                                      1   PHILIP H. LO, SBN: 178538
                                          plo@grsm.com
                                      2   JEFFREY M. TSAIR
                                          jtsair@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          5 Park Plaza, Suite 1100
                                      4   Irvine, CA 92614
                                          Telephone:
                                      5   Facsimile: (949) 474-2060
                                      6   Attorneys for Defendant
                                          STERLING ASSET RECOVERY, INC.
                                      7
                                      8
                                                               UNITED STATES DISTRICT COURT
                                      9
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          AMY BETH KATZ,                                CASE NO. 2:21-cv-00216 (CAS) (CFF)
                                     12
      5 Park Plaza, Suite 1100




                                                                   Plaintiff,           Presiding Judge:
                                     13                                                 Honorable Christina A. Snyder
         Irvine, CA 92614




                                                vs.                                     Courtroom 8D, Los Angeles
                                     14
                                     15   PATRICK K. WILLIS COMPANY,                    DEFENDANT STERLING ASSET
                                          INC. , dba AMERICAN RECOVERY                  RECOVERY, INC.’S RESPONSE
                                     16   SERVICE, a California corporation;            TO PLAINTIFF’S FIRST
                                          STERLING ASSET RECOVERY,                      AMENDED COMPLAINT
                                     17   INC., a California corporation; and
                                          DOES 1 through 10, inclusive,                 DEMAND FOR JURY TRIAL
                                     18
                                     19                            Defendants.          Action Filed:    January 11, 2021
                                                                                        Trial Date:      Not Set
                                     20
                                     21
                                     22                                         ANSWER
                                     23         COMES NOW, Defendant STERLING ASSET RECOVERY, INC.,
                                     24   (“Defendant” or “SAR”) by and through its counsel of record, the law firm of
                                     25   Gordon Rees Scully Mansukhani, LLP and submits its Answer to the allegations
                                     26   set forth in Plaintiff’s First Amended Complaint as follows:
                                     27   ///
                                     28   ///
                                                                                  -1-
                                            DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                              FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 2 of 15 Page ID #:101



                                      1                                   GENERAL DENIAL
                                      2         Defendant denies each and every allegation contained in the First Amended
                                      3   Complaint that is not expressly admitted below. Any factual allegation admitted
                                      4   below is admitted only as to the specific admitted facts, not as to any purported
                                      5   conclusions, characterizations, implications, or speculations that may or may not
                                      6   follow from the admitted facts. Defendant denies that Plaintiff is entitled to the
                                      7   relief requested or any other relief.
                                      8                             JURISDICTION AND VENUE
                                      9         1.     Answering Paragraph 1, Defendant is without sufficient knowledge
                                     10   and information necessary to form a belief as to the truth or falsity of the
                                     11   allegations contained therein and therefore denies the same.
Gordon Rees Scully Mansukhani, LLP




                                     12         2.     Answering Paragraph 2, Defendant admits that the allegations
      5 Park Plaza, Suite 1100




                                     13   regarding the location of the alleged acts occurred in this District, and that
         Irvine, CA 92614




                                     14   Defendant’s principal place of business is within this District. Defendant is
                                     15   without sufficient knowledge and information necessary to form a belief as to the
                                     16   truth or falsity of the remaining allegations contained therein and therefore denies
                                     17   the same.
                                     18         3.     Answering Paragraph 3, Defendant is without sufficient knowledge
                                     19   and information necessary to form a belief as to the truth or falsity of the
                                     20   allegations contained therein and therefore denies the same.
                                     21         4.     Answering Paragraph 4, Defendant is without sufficient knowledge
                                     22   and information necessary to form a belief as to the truth or falsity of the
                                     23   allegations contained therein and therefore denies the same.
                                     24         5.     Answering Paragraph 5, Defendant admits that it is a California
                                     25   corporation with its principal place of business in Van Nuys, California. Except as
                                     26   admitted, Defendant denies the remaining allegations contained therein.
                                     27         6.     Answering Paragraph 6, Defendant is without sufficient knowledge
                                     28   and information necessary to form a belief as to the truth or falsity of the
                                                                                  -2-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 3 of 15 Page ID #:102



                                      1   allegations contained therein and therefore denies the same.
                                      2         7.     Answering Paragraph 7, Defendant is without sufficient knowledge
                                      3   and information necessary to form a belief as to the truth or falsity of the
                                      4   allegations contained therein and therefore denies the same.
                                      5                                    OPERATIVE FACTS
                                      6         8.     Answering Paragraph 8, Defendant is without sufficient knowledge
                                      7   and information necessary to form a belief as to the truth or falsity of the
                                      8   allegations contained therein and therefore denies the same.
                                      9         9.     Answering Paragraph 9, Defendant admits that it was engaged to
                                     10   repossess the subject vehicle. Except as admitted, Defendant denies the remaining
                                     11   allegations contained therein.
Gordon Rees Scully Mansukhani, LLP




                                     12         10.    Answering Paragraph 10, Defendant admits that Louis A. Morrow
      5 Park Plaza, Suite 1100




                                     13   (“Morrow”) is an employee of SAR. Except as admitted, Defendant denies the
         Irvine, CA 92614




                                     14   remaining allegations contained therein.
                                     15         11.    Answering Paragraph 11, Defendant denies all of the allegations as to
                                     16   this Answering Defendant and Mr. Morrow in this paragraph. Except as so
                                     17   expressly admitted or denied, Defendant is without sufficient knowledge and
                                     18   information necessary to form a belief as to the truth or falsity of the remaining
                                     19   allegations contained therein and therefore denies the same.
                                     20         12.    Answering Paragraph 12, Defendant denies all of the allegations as to
                                     21   this Answering Defendant and Mr. Morrow in this paragraph. Except as so
                                     22   expressly admitted or denied, Defendant is without sufficient knowledge and
                                     23   information necessary to form a belief as to the truth or falsity of the remaining
                                     24   allegations contained therein and therefore denies the same.
                                     25         13.    Answering Paragraph 13, Defendant denies all of the allegations as to
                                     26   this Answering Defendant and Mr. Morrow in this paragraph. Except as so
                                     27   expressly admitted or denied, Defendant is without sufficient knowledge and
                                     28   information necessary to form a belief as to the truth or falsity of the remaining
                                                                                  -3-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 4 of 15 Page ID #:103



                                      1   allegations contained therein and therefore denies the same.
                                      2           14.   Answering Paragraph 14, Defendant admits that Plaintiff drove the car
                                      3   away Mr. Morrow and in the process drove her car over Mr. Morrow’s foot as she
                                      4   drove away. Except as so expressly admitted or denied, Defendant is without
                                      5   sufficient knowledge and information necessary to form a belief as to the truth or
                                      6   falsity of the remaining allegations contained therein and therefore denies the
                                      7   same.
                                      8           15.   Answering Paragraph 15, Defendant is without sufficient knowledge
                                      9   and information necessary to form a belief as to the truth or falsity of the
                                     10   allegations contained therein and therefore denies the same.
                                     11           16.   Answering Paragraph 16, Defendant is without sufficient knowledge
Gordon Rees Scully Mansukhani, LLP




                                     12   and information necessary to form a belief as to the truth or falsity of the
      5 Park Plaza, Suite 1100




                                     13   allegations contained therein and therefore denies the same.
         Irvine, CA 92614




                                     14                              FIRST CAUSE OF ACTION
                                     15                  (Violation of the Fair Debt Collection Practices Act)
                                     16           17.   Answering Paragraph 17, Defendant repeats and reincorporates each
                                     17   and every answer asserted as to Paragraphs 1 through 16, as if re-asserted herein.
                                     18           18.   Answering Paragraph 18, Defendant is without sufficient knowledge
                                     19   and information necessary to form a belief as to the truth or falsity of the
                                     20   allegations contained therein and therefore denies the same.
                                     21           19.   Answering Paragraph 19, Defendant is without sufficient knowledge
                                     22   and information necessary to form a belief as to the truth or falsity of the
                                     23   allegations contained therein and therefore denies the same.
                                     24           20.   Answering Paragraph 20, Defendant denies that it uses an
                                     25   instrumentality of interstate commerce or the mails in a business the principal
                                     26   purpose of which is the enforcement of security interests. Except as so expressly
                                     27   admitted or denied, Defendant is without sufficient knowledge and information
                                     28   necessary to form a belief as to the truth or falsity of the remaining allegations
                                                                                    -4-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 5 of 15 Page ID #:104



                                      1   contained therein and therefore denies the same.
                                      2         21.    Answering Paragraph 21, Defendant is without sufficient knowledge
                                      3   and information necessary to form a belief as to the truth or falsity of the
                                      4   allegations contained therein and therefore denies the same.
                                      5         22.    Answering Paragraph 22, Defendant denies all of the allegations as to
                                      6   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                      7   denied, Defendant is without sufficient knowledge and information necessary to
                                      8   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      9   and therefore denies the same.
                                     10         23.    Answering Paragraph 23, Defendant is without sufficient knowledge
                                     11   and information necessary to form a belief as to the truth or falsity of the
Gordon Rees Scully Mansukhani, LLP




                                     12   allegations contained therein and therefore denies the same.
      5 Park Plaza, Suite 1100




                                     13         24.    Answering Paragraph 24, Defendant is without sufficient knowledge
         Irvine, CA 92614




                                     14   and information necessary to form a belief as to the truth or falsity of the
                                     15   allegations contained therein and therefore denies the same.
                                     16         25.    Answering Paragraph 25, Defendant is without sufficient knowledge
                                     17   and information necessary to form a belief as to the truth or falsity of the
                                     18   allegations contained therein and therefore denies the same.
                                     19         26.    Answering Paragraph 26, Defendant is without sufficient knowledge
                                     20   and information necessary to form a belief as to the truth or falsity of the
                                     21   allegations contained therein and therefore denies the same.
                                     22                            SECOND CAUSE OF ACTION
                                     23       (Violation of the California’s Rosenthal Fair Debt Collection Practices)
                                     24         27.    Answering Paragraph 27, Defendant repeats and reincorporates each
                                     25   and every answer asserted as to Paragraphs 1 through 26, as if re-asserted herein.
                                     26         28.    Answering Paragraph 28, Defendant is without sufficient knowledge
                                     27   and information necessary to form a belief as to the truth or falsity of the
                                     28   allegations contained therein and therefore denies the same.
                                                                                   -5-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 6 of 15 Page ID #:105



                                      1         29.    Answering Paragraph 29, Defendant is without sufficient knowledge
                                      2   and information necessary to form a belief as to the truth or falsity of the remaining
                                      3   allegations contained therein and therefore denies the same.
                                      4         30.    Answering Paragraph 30, Defendant denies all of the allegations as to
                                      5   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                      6   denied, Defendant is without sufficient knowledge and information necessary to
                                      7   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      8   and therefore denies the same.
                                      9         31.    Answering Paragraph 31, Defendant denies all of the allegations as to
                                     10   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     11   denied, Defendant is without sufficient knowledge and information necessary to
Gordon Rees Scully Mansukhani, LLP




                                     12   form a belief as to the truth or falsity of the remaining allegations contained therein
      5 Park Plaza, Suite 1100




                                     13   and therefore denies the same.
         Irvine, CA 92614




                                     14         32.    Answering Paragraph 32, Defendant denies all of the allegations as to
                                     15   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     16   denied, Defendant is without sufficient knowledge and information necessary to
                                     17   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     18   and therefore denies the same.
                                     19         33.    Answering Paragraph 33, Defendant denies all of the allegations as to
                                     20   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     21   denied, Defendant is without sufficient knowledge and information necessary to
                                     22   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     23   and therefore denies the same.
                                     24         34.    Answering Paragraph 34, Defendant denies all of the allegations as to
                                     25   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     26   denied, Defendant is without sufficient knowledge and information necessary to
                                     27   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     28   and therefore denies the same.
                                                                                    -6-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 7 of 15 Page ID #:106



                                      1         35.    Answering Paragraph 35, Defendant denies all of the allegations as to
                                      2   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                      3   denied, Defendant is without sufficient knowledge and information necessary to
                                      4   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      5   and therefore denies the same.
                                      6         36.    Answering Paragraph 36, Defendant denies all of the allegations as to
                                      7   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                      8   denied, Defendant is without sufficient knowledge and information necessary to
                                      9   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     10   and therefore denies the same.
                                     11         37.    Answering Paragraph 37, Defendant denies all of the allegations as to
Gordon Rees Scully Mansukhani, LLP




                                     12   this Answering Defendant in this paragraph. Except as so expressly admitted or
      5 Park Plaza, Suite 1100




                                     13   denied, Defendant is without sufficient knowledge and information necessary to
         Irvine, CA 92614




                                     14   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     15   and therefore denies the same.
                                     16         38.    Answering Paragraph 38, Defendant denies all of the allegations as to
                                     17   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     18   denied, Defendant is without sufficient knowledge and information necessary to
                                     19   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     20   and therefore denies the same.
                                     21         39.    Answering Paragraph 39, Defendant denies all of the allegations as to
                                     22   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     23   denied, Defendant is without sufficient knowledge and information necessary to
                                     24   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     25   and therefore denies the same.
                                     26         40.    Answering Paragraph 40, Defendant denies all of the allegations as to
                                     27   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     28   denied, Defendant is without sufficient knowledge and information necessary to
                                                                                   -7-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 8 of 15 Page ID #:107



                                      1   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      2   and therefore denies the same.
                                      3         41.    Answering Paragraph 41, Defendant is without sufficient knowledge
                                      4   and information necessary to form a belief as to the truth or falsity of the
                                      5   allegations contained therein and therefore denies the same.
                                      6         42.    Answering Paragraph 42, Defendant is without sufficient knowledge
                                      7   and information necessary to form a belief as to the truth or falsity of the
                                      8   allegations contained therein and therefore denies the same.
                                      9         43.    Answering Paragraph 43, Defendant denies all of the allegations as to
                                     10   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     11   denied, Defendant is without sufficient knowledge and information necessary to
Gordon Rees Scully Mansukhani, LLP




                                     12   form a belief as to the truth or falsity of the remaining allegations contained therein
      5 Park Plaza, Suite 1100




                                     13   and therefore denies the same.
         Irvine, CA 92614




                                     14         44.    Answering Paragraph 44, Defendant is without sufficient knowledge
                                     15   and information necessary to form a belief as to the truth or falsity of the
                                     16   allegations contained therein and therefore denies the same.
                                     17                             THIRD CAUSE OF ACTION
                                     18                     (Intentional Infliction of Emotional Distress)
                                     19         45.    Answering Paragraph 45, Defendant repeats and reincorporates each
                                     20   and every answer asserted as to Paragraphs 1 through 44, as if re-asserted herein.
                                     21         46.    Answering Paragraph 46, Defendant denies all of the allegations as to
                                     22   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     23   denied, Defendant is without sufficient knowledge and information necessary to
                                     24   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     25   and therefore denies the same.
                                     26         47.    Answering Paragraph 47, Defendant denies all of the allegations as to
                                     27   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     28   denied, Defendant is without sufficient knowledge and information necessary to
                                                                                   -8-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                                Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 9 of 15 Page ID #:108



                                      1   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      2   and therefore denies the same.
                                      3           48.   Answering Paragraph 48, Defendant denies all of the allegations as to
                                      4   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                      5   denied, Defendant is without sufficient knowledge and information necessary to
                                      6   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      7   and therefore denies the same.
                                      8           49.   Answering Paragraph 49, Defendant denies all of the allegations as to
                                      9   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     10   denied, Defendant is without sufficient knowledge and information necessary to
                                     11   form a belief as to the truth or falsity of the remaining allegations contained therein
Gordon Rees Scully Mansukhani, LLP




                                     12   and therefore denies the same.
      5 Park Plaza, Suite 1100




                                     13           50.   Answering Paragraph 50, Defendant denies all of the allegations as to
         Irvine, CA 92614




                                     14   this Answering Defendant, its corporate officers, directors or managing agents, in
                                     15   this paragraph. Except as so expressly admitted or denied, Defendant is without
                                     16   sufficient knowledge and information necessary to form a belief as to the truth or
                                     17   falsity of the remaining allegations contained therein and therefore denies the
                                     18   same.
                                     19                            FOURTH CAUSE OF ACTION
                                     20                                         (Assault)
                                     21           51.   Answering Paragraph 51, Defendant repeats and reincorporates each
                                     22   and every answer asserted as to Paragraphs 1 through 50, as if re-asserted herein.
                                     23           52.   Answering Paragraph 52, Defendant denies all of the allegations as to
                                     24   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     25   denied, Defendant is without sufficient knowledge and information necessary to
                                     26   form a belief as to the truth or falsity of the remaining allegations contained therein
                                     27   and therefore denies the same.
                                     28           53.   Answering Paragraph 53, Defendant denies all of the allegations as to
                                                                                 -9-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                            Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 10 of 15 Page ID #:109



                                      1   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                      2   denied, Defendant is without sufficient knowledge and information necessary to
                                      3   form a belief as to the truth or falsity of the remaining allegations contained therein
                                      4   and therefore denies the same.
                                      5           54.   Answering Paragraph 54, Defendant is without sufficient knowledge
                                      6   and information necessary to form a belief as to the truth or falsity of the
                                      7   allegations contained therein and therefore denies the same.
                                      8           55.   Answering Paragraph 55, Defendant denies all of the allegations as to
                                      9   this Answering Defendant in this paragraph. Except as so expressly admitted or
                                     10   denied, Defendant is without sufficient knowledge and information necessary to
                                     11   form a belief as to the truth or falsity of the remaining allegations contained therein
Gordon Rees Scully Mansukhani, LLP




                                     12   and therefore denies the same.
      5 Park Plaza, Suite 1100




                                     13           56.   Answering Paragraph 56, Defendant denies all of the allegations as to
         Irvine, CA 92614




                                     14   this Answering Defendant, its corporate officers, directors or managing agents, in
                                     15   this paragraph. Except as so expressly admitted or denied, Defendant is without
                                     16   sufficient knowledge and information necessary to form a belief as to the truth or
                                     17   falsity of the remaining allegations contained therein and therefore denies the
                                     18   same.
                                     19                               AFFIRMATIVE DEFENSES
                                     20                            FIRST AFFIRMATIVE DEFENSE
                                     21           1.    As a separate and distinct affirmative defense, Defendant alleges that
                                     22   Plaintiff's First Amended Complaint, and each and every cause of action alleged
                                     23   therein, fails to state facts sufficient to constitute a cause of action upon which
                                     24   relief can be granted.
                                     25                            SECOND AFFIRMATIVE DEFENSE
                                     26           2.    As a separate and distinct affirmative defense, Defendant alleges that
                                     27   the injuries and damages of which Plaintiff complains, if such injuries and
                                     28   damages occurred, were proximately caused by or contributed to by the acts of
                                                                               -10-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                            Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 11 of 15 Page ID #:110



                                      1   other persons and/or entities, and that such acts were an intervening, superseding,
                                      2   and primary cause of such injuries and damage, if any, such that any alleged
                                      3   breach of duty, negligent act, omission or any other conduct of Defendant or its
                                      4   agents, representatives, employees or any other person acting or purporting to act
                                      5   on Defendant’s behalf, alleged in the First Amended Complaint was not a
                                      6   proximate cause of Plaintiff’s alleged damages.
                                      7                         THIRD AFFIRMATIVE DEFENSE
                                      8         3.     As a separate and distinct affirmative defense, Defendant alleges that
                                      9   Plaintiff’s claims are barred by the doctrine of unclean hands based on the
                                     10   misconduct of Plaintiff.
                                     11                        FOURTH AFFIRMATIVE DEFENSE
Gordon Rees Scully Mansukhani, LLP




                                     12         4.     As a separate and distinct affirmative defense, Defendant alleges that
      5 Park Plaza, Suite 1100




                                     13   the claims alleged are barred because Plaintiff has engaged in acts and courses of
         Irvine, CA 92614




                                     14   conduct which render Plaintiff in pari delicto.
                                     15                              FIFTH AFFIRMATIVE DEFENSE
                                     16         5.     As a separate and distinct affirmative defense, Defendant alleges that
                                     17   any claim for damages occasioned by any alleged act, omission, or breach on the
                                     18   part of Defendants are barred by Plaintiff’s implicit and explicit consent to such
                                     19   alleged act, omission, or breach.
                                     20                              SIXTH AFFIRMATIVE DEFENSE
                                     21         6.     As a separate and distinct affirmative defense, Defendant alleges that
                                     22   to the extent Plaintiff sustained any of the damages alleged in the First Amended
                                     23   Complaint, said damages were proximately caused, in whole or in part, by the
                                     24   negligence, carelessness, fault, acts, omissions, wrongful conduct, and/ or
                                     25   misconduct of other persons and/or entities over whom Defendant has, at no
                                     26   relevant time, any control. Therefore, if Defendant is ultimately held liable for any
                                     27   of such damages, the amount of Defendant’s liability should be proportionately
                                     28   reduced, in light of said other persons’ comparative fault.
                                                                                   -11-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                            Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 12 of 15 Page ID #:111



                                      1                            SEVENTH AFFIRMATIVE DEFENSE
                                      2         7.       As a separate and distinct affirmative defense, Defendant alleges that
                                      3   to the extent Plaintiff sustained any of the damages alleged in the First Amended
                                      4   Complaint, said damages were proximately caused, in whole or in part, by the
                                      5   negligence, carelessness, fault, acts, omissions, wrongful conduct, and/or
                                      6   misconduct of Plaintiff. Therefore, if Defendant is ultimately held liable for any of
                                      7   such damages, the amount of Defendant’s liability should be proportionately
                                      8   reduced in light of the comparative fault of Plaintiff.
                                      9                             EIGHTH AFFIRMATIVE DEFENSE
                                     10         8.       As a separate and distinct affirmative defense, Defendant alleges that
                                     11   if Plaintiff suffered or sustained any loss, damages, or injury as alleged in the First
Gordon Rees Scully Mansukhani, LLP




                                     12   Amended Complaint, the loss, damages, or injury was proximately caused or
      5 Park Plaza, Suite 1100




                                     13   contributed to by the actions of Plaintiff or concurrent tortfeasors, persons, entities,
         Irvine, CA 92614




                                     14   named or un-named, and that the actions or omissions, if any, of this answering
                                     15   Defendant are imputed to or should be indemnified by said named or unnamed
                                     16   tortfeasors.
                                     17                              NINTH AFFIRMATIVE DEFENSE
                                     18         9.       As a separate and distinct affirmative defense, Defendant alleges
                                     19   Plaintiff failed to take reasonable steps to minimize, mitigate or prevent the
                                     20   damages Plaintiff claims to have suffered and any damages award to Plaintiff must
                                     21   thereby be equitably reduced.
                                     22                              TENTH AFFIRMATIVE DEFENSE
                                     23         10.      As a separate and distinct affirmative defense, Defendant alleges that
                                     24   Plaintiff is barred from recovery based on the equal dignities rule.
                                     25                           ELEVENTH AFFIRMATIVE DEFENSE
                                     26         11.      As a separate and distinct affirmative defense, Defendant alleges that
                                     27   Plaintiff’s causes of action are barred based upon a failure of consideration.
                                     28   ///
                                                                                    -12-
                                            DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                              FIRST AMENDED COMPLAINT
                            Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 13 of 15 Page ID #:112



                                      1                             TWELFTH AFFIRMATIVE DEFENSE
                                      2         12.    As a separate and distinct affirmative defense, Defendant alleges that
                                      3   Plaintiff is barred from recovery based on the doctrines of impossibility and
                                      4   frustration of purpose.
                                      5                         THIRTEENTH AFFIRMATIVE DEFENSE
                                      6         13.    As a separate and distinct affirmative defense, Defendant alleges that
                                      7   Plaintiff’s First Amended Complaint and all causes of action asserted therein are
                                      8   barred by the doctrine of assumption of the risk.
                                      9                        FOURTEENTH AFFIRMATIVE DEFENSE
                                     10         14.    As a separate and distinct affirmative defense, Defendant alleges that
                                     11   Defendant does not presently know all facts concerning the conduct of Plaintiff or
Gordon Rees Scully Mansukhani, LLP




                                     12   Plaintiff’s claims sufficient to state all affirmative defenses at this time. Defendant
      5 Park Plaza, Suite 1100




                                     13   will seek leave of this Court to amend this Answer should Defendant later discover
         Irvine, CA 92614




                                     14   facts demonstrating the existence of additional affirmative defenses.
                                     15                             FIFTEENTH AFFIRMATIVE DEFENSE
                                     16         15.    As a separate and distinct affirmative defense, Defendant alleges that
                                     17   the claims asserted pursuant to the Rosenthal Act, are preempted by the Federal
                                     18   Fair Debt Collection Practices Act (FDCPA), where the Rosenthal Act is not
                                     19   consistent with the FDCPA.
                                     20                             SIXTEENTH AFFIRMATIVE DEFENSE
                                     21         16.    As a separate and distinct affirmative defense, Defendant alleges that
                                     22   possession of the vehicle at issue was taken by Defendant, and that Plaintiff
                                     23   unlawfully took possession of the vehicle. (California Business & Professions
                                     24   Code § 7507.12.)
                                     25                        SEVENTEENTH AFFIRMATIVE DEFENSE
                                     26         17.    As a separate and distinct affirmative defense, Plaintiff’s claims are
                                     27   barred, in whole or part, to the extent that they seek damages that are not properly
                                     28   recoverable under the theories set forth in the First Amended Complaint, including,
                                                                                   -13-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                            Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 14 of 15 Page ID #:113



                                      1   but not limited to, pre-judgment interest and attorney’s fees and costs.
                                      2                          EIGHTEENTH AFFIRMATIVE DEFENSE
                                      3         18.    As a separate and distinct affirmative defense, Defendant reserves the
                                      4   right to assert additional affirmative defenses as information is obtained through
                                      5   discovery and investigation.
                                      6                                  PRAYER FOR RELIEF
                                      7         WHEREFORE, Defendant Sterling Asset Recovery, Inc. prays for
                                      8   judgment as follows:
                                      9         1.     That Plaintiff’s First Amended Complaint be dismissed in its entirety;
                                     10         2.     That Plaintiff take nothing by reason of her First Amended Complaint;
                                     11         3.     That Defendant be awarded its reasonable attorneys’ fees;
Gordon Rees Scully Mansukhani, LLP




                                     12         4.     That Defendant be awarded its costs of suit herein, and
      5 Park Plaza, Suite 1100




                                     13         5.     For such other and further relief as this Court deems just and proper.
         Irvine, CA 92614




                                     14
                                     15   Dated: March 15, 2021                          GORDON REES SCULLY
                                                                                         MANSUKHANI, LLP
                                     16
                                     17
                                                                                         By:_/s/ Philip H. Lo
                                     18                                                        Philip H. Lo
                                                                                               Jeffrey M. Tsair
                                     19                                                        Attorneys for Defendant
                                                                                               Sterling Asset Recovery, Inc.
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                  -14-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
                            Case 2:21-cv-00216-CAS-E Document 20 Filed 03/15/21 Page 15 of 15 Page ID #:114



                                      1                             DEMAND FOR JURY TRIAL
                                      2         Defendant STERLING ASSET RECOVERY, INC., hereby demands a trial
                                      3   by jury of all of Plaintiff’s claims at issue in the above-captioned action.
                                      4
                                      5   Dated: March 15, 2021                           GORDON REES SCULLY
                                                                                          MANSUKHANI, LLP
                                      6
                                      7
                                                                                          By:/s/ Philip H. Lo
                                      8                                                          Philip H. Lo
                                                                                                 Jeffrey M. Tsair
                                      9                                                          Attorneys for Defendant
                                                                                                 Sterling Asset Recovery, Inc.
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                   -15-
                                           DEFENDANT STERLING ASSET RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
                                                             FIRST AMENDED COMPLAINT
